Citation Nr: 1707325	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 24, 2009, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2013 and June 2014, on which occasions it was remanded for further development, most recently for referral to the Director of Compensation Services.  As the requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Prior to February 24, 2009, the evidence does not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of TDIU prior to February 24, 2009, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In April 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2006 and September 2007.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

Facts and Analysis

In this case, the Veteran has been awarded TDIU as of February 24, 2009, in a previous decision. However, he has been unemployed since 2003 and he asserts that the reason for his early retirement were the symptoms of his mental health disability and his upper arm disabilities, as well as the effects of the medications he was taking to treat those disabilities.  

The record shows that service connection is in effect for five disabilities.  Post-traumatic stress disorder (PTSD),  rated as 30 percent disabling since March 27, 2007; 50 percent disabling since February 24, 2009; and, 70 percent disabling from August 13, 2012.  Carpal tunnel syndrome has been service connected since November 21, 2000, and rated 20 percent disabling for the right wrist and 10 percent disabling for the left wrist.  Residuals of injury, right radial corporal joint with degenerative changes has been rated 10 percent disabling since August 15, 1975.  Residuals of fracture to the left ulnar styloid has been service-connected at 0 percent since August 15, 1975, with a 10 percent rating assigned on November 21, 2000. 

The record shows that the Veteran last worked as a janitor for the US Postal Service for ten years, but took early retirement from that job in 2003.  His prior work history included jobs as both a truck driver and a clerk.  He reported experiencing anger issues in these jobs, but he usually managed to quit his jobs before he was fired.  

A VA examination in December 2006 noted that the Veteran's service-connected disabilities at the time were arthritis, rated as 10 percent disabling; limitation of motion of the left wrist, rated as 10 percent disabling; and, paralysis of the median nerve, rated as 30 percent disabling.  The Veteran complained of pain in both arms averaging 8 out of 10 in intensity every day, which interfered with his ability to use tools or to use his hands and wrists for prolonged periods.  

At a VA examination in September 2007, the Veteran reported having nightmares two to three times per week related to Vietnam.  He said that he got angry very easily, especially with kids, and had previously been physically violent with his step-granddaughter, which he described as discipline.  As a result, his family kept the children away from him.  He also stated that he got very angry when "people get in my way."  The Veteran provided his work history, including his most recent job at the post office and said he did a good job there and did not miss work.  He retired from the post office after his mother passed away.  He also reported anger problems in previous jobs, and said he usually would quit before he would get fired.  The psychological testing performed indicated a possible exaggeration of symptoms, although the validity of the scores could have been negatively impacted by low reading comprehension.

At a treatment visit in October 2007, the Veteran reported frustration over marital issues.  Specifically, he stated that his sleep was frequently interrupted by his wife or another family member with requests to drive them places at all hours of the night.  This was sufficiently irritating that he was considering coming out of retirement and trying to go back to the post office as a custodian to cut down on the disturbances.  

After considering the Veteran's arguments during the June 2014 adjudication of the claim, the Board found sufficient reason to refer this matter to the Director of Compensation for an opinion on entitlement to TDIU on an extraschedular basis prior to February 2009.

The Director of Compensation Services considered all of the evidence above and rendered a decision that the Veteran's service-connected disabilities did not prevent him from engaging in all work during the time period under review.  In reaching this conclusion, the Director specifically noted that the Veteran had not registered any actual complaints about his medication or the side effects of the medication until May 2009, when he complained of grogginess in particular.  The Director also noted the Veteran's statements at the September 2007 VA examination that he retired from the post office after his mother's death and the October 2007 statements that he was considering coming out of retirement to avoid having his family members interrupting his sleep.

The Board may now review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After reviewing the evidence and the director's analysis of that evidence, the Board concludes that entitlement to TDIU was not shown for the time period in question.  Although the Veteran complained of the combined effects of his medication and his service-connected disabilities, the record does not show any specific limitations related to the medication or side effects of the medication.  The Veteran's service-connected disabilities were not shown to impede his ability to work beyond that normally contemplated by the schedule, as demonstrated by the disability ratings assigned prior to February 24, 2009.  Finally, the Board finds the Veteran's own statements regarding his retirement from the post office to be most persuasive, as the Director apparently did as well.  The Veteran's statement to a VA examiner that he retired from the post office after his mother died, and his later comments to a VA Social Worker in June 2008 that he was thinking about going back to work there to avoid the annoyances caused by his family indicate that, in the Veteran's own view, his disabilities were not preventing him from maintaining employment.

As such, in light of the above evidence and the medical opinions of record, the evidence is against a finding that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment consistent with his education and occupational experience prior to February 24, 2009.  Entitlement to TDIU for that period is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU prior to February 24, 2009, to include on an extraschedular basis, is denied.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


